 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 371 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
 Providing for consideration of the conference report to accompany the concurrent resolution (S. Con. Res. 13) setting forth the congressional budget for the United States Government for fiscal year 2010, revising the appropriate budgetary levels for fiscal year 2009, and setting forth the appropriate budgetary levels for fiscal years 2011 through 2014. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the concurrent resolution (S. Con. Res. 13) setting forth the congressional budget for the United States Government for fiscal year 2010, revising the appropriate budgetary levels for fiscal year 2009, and setting forth the appropriate budgetary levels for fiscal years 2011 through 2014. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The conference report shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Budget.
2.The Chair may postpone further consideration of the conference report to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
